Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Examiner Requests
The Examiner requests that Applicant carefully review the claims, drawings and specification for other issues that have not been raised so far during prosecution of the instant application.  The drawings and substitute specification for application no. 16/846,187 filed on 12/31/20 have been reviewed in detail.  The Examiner believes that the substitute specification and amended drawings are identical in all of the applications as pertaining to figs 1-67 that have a response to their respective non-final office actions.  If the page and line number references are incorrect, look at the amended drawings and substitute specification filed for application no. 16/846,187 on 12/31/20.
The Examiner request that all of the claim formalities (claim objections and 35 U.S.C. 112 rejections) be addressed.  Many were not addressed in the response to the Non-final office action.  The Examiner is available to discuss to the issues that are being raised in this office action.  It would be helpful if PTO/SB/439 is filed in each of the 
The Examiner again requests that the Applicant provide specific references (i.e., element number and/or page and line locations) for each claimed element to make sure there is support for each and every element that is being claimed.  This allows for the Examiner and the public to know how each claim limitation is supported.
Claim Interpretation
Claim 7, lines 10-11 requires “a first computer having a first computer height,” and a second computer having a second computer height.”  Since no relationship between the first and second heights is defined, the first computer height can be the same or different from the second computer height.
Response to Arguments
Applicant’s arguments with respect to claims 1-12 have been considered and are addressed below.
Channel cross-section
Girth (Applicant’s remarks of 1/6/21, p. 9).  Applicant argues “the channel . . . crosses through the girth” but the claim language is “a channel cross-section throughout a girth” which the Examiner understands as completely through the girth because of claimed “throughout”;
Lateral Support Members (Applicant’s remarks of 1/6/21, p. 9).  The Examiner has difficulty in understanding why this remark was made.  Claims 1 and 7 clearly requires a plurality of perforated lateral support members.  However in claim 1 requires “a plurality of said perforated lateral support members” and then redundantly requires “said plurality of perforated lateral support members including said perforated member.” The Examiner believes “said” of “a plurality of said perforated lateral support members” should be deleted just as presented in claim 7;
Fluid Flow (Applicant’s remarks of 1/6/21, p. 9).  Applicant states that “fluid flow” is not positively claimed.  Looking at claim 2, which has a requirement to “eliminate fluid flow through said at least one internal lateral body channel.”   How should this claim be interpreted if the eliminating the fluid flow is not positively recited.  Also the Applicant has argued that “fluid flow” can be “an alternate stream of fluid flow.”  The Examiner disagrees because the same “fluid flow” is being claimed in claims 1-3, which is the fluid flow cross-section of the at least one internal lateral body channel;
Approximate (Applicant’s remarks of 1/6/21, p. 10). Applicant argues “Approximate indicates that extreme precision is not necessary.”  The Examiner raises question of what is the metes and bounds of the term “approximate” in claims 5, 6, 8, 9, 11, and 12.  By saying “extreme precision is not necessary” does not address the metes and bounds issue of using the term “approximate.”
Priority
This application makes reference to or appears to claim subject matter disclosed in Application Nos. 16/577,886 (filed 9/20/19), 15/792,663 (filed 10/24/17), 15/144,788 (filed 5/2/16) and 62,158,529 (filed 5/7/15). If applicant desires to claim the benefit of a 
If the instant application is a utility or plant application filed under  35 U.S.C. 111(a), the specific reference must be submitted during the pendency of the application and within the later of four months from the actual filing date of the application or sixteen months from the filing date of the prior application. If the application is a national stage application under 35 U.S.C. 371, the specific reference must be submitted during the pendency of the application and within the later of four months from the date on which the national stage commenced under 35 U.S.C. 371(b) or (f), four months from the date of the initial submission under 35 U.S.C. 371 to enter the national stage, or sixteen months from the filing date of the prior application. See 37 CFR 1.78(a)(4) for benefit claims under 35 U.S.C. 119(e) and 37 CFR 1.78(d)(3) for benefit claims under 35 U.S.C. 120, 121, 365(c), or 386(c). This time period is not extendable and a failure to submit the reference required by 35 U.S.C. 119(e) and/or 120, where applicable, within this time period is considered a waiver of any benefit of such prior application(s) under 35 U.S.C. 119(e), 120, 121, 365(c), and 386(c). A benefit claim filed after the required 
If the reference to the prior application was previously submitted within the time period set forth in 37 CFR 1.78 but was not included in the location in the application required by the rule (e.g., if the reference was submitted in an oath or declaration or the application transmittal letter), and the information concerning the benefit claim was recognized by the Office as shown by its inclusion on the first filing receipt, the petition under 37 CFR 1.78 and the petition fee under 37 CFR 1.17(m) are not required. Applicant is still required to submit the reference in compliance with 37 CFR 1.78 by filing an ADS in compliance with 37 CFR 1.76 with the reference (or, if the application was filed before September 16, 2012, by filing either an amendment to the first sentence(s) of the specification or an ADS in compliance with pre-AIA  37 CFR 1.76). See MPEP § 211.02.
The USPTO has issued a Petition Decision dated 11/19/20 in application no. 16/577,886 dismissing Applicant’s petition to correct benefit claim in application no. 
It is noted that in the corrected Application Data Sheet dated 11/10/20, the filing date of app. no. 16/785,565 should be corrected to 2/8/20.  Also the “data of record” that has been changed should be lined through as being deleted (and changed).
It is noted that in the corrected Application Data Sheet dated 12/19/20, shows benefit claimed to app. no. 16/785,565.  How can an application claim priority to an application (i.e., 16/785,565) that does not exist when the instant application is filed (Note: 16/785,565 has a higher serial number than the instant application).
Objections to the Claims, Specification and Drawings
There is a lack of correspondence between the claimed subject matter, the detailed written description, the summary of invention and the drawings as to: 
a.	Claim 1, lines 4-5 and Claim 7, lines 4-5 require “a perforated lateral support member adapted to horizontally releasably affix to a server computer.”  How does the perforated lateral support member releasably affix to a server computer, when disclosed rails 307 and 309 are between the perforated lateral support member 2166 and the server computer 305? 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “airflow inlet 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 2475 (fig. 24).
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “2170” has been used to designate both a cavity in the panel (specification at page 11, lines 14-16 states “the cartridge 2166 is retained in place by pins 1310 and 1840 which engage upright members 2168, 2169 located in the lateral panel to create an upright member cavity 2170. The assembly creates a void 2159 behind the cartridge”) and a cavity in vertical support post (specification at page 20, lines 5-6 states “[a]s shown in FIG. 68, the vertical post member 1825 includes a hollow area 2170 through which gas may be infused or withdrawn”).  
The drawings are objected to because:
a.	Fig. 22, is reference numeral 2170 correct? Page 10, line 30 - page 11, line 2 states “the cartridge 2166 is retained in place by pins 1310 and 1840 which engage upright members 2168, 2169 located in the lateral panel to create an upright member cavity 2170. The assembly creates a void 2159 behind the cartridge” (language with emphasis has been added in your current amendments to the specification).  How does cartridge 2166 create upright member cavity 2170, when reference numeral 2170 appears to a cavity within each upright member 2482?  Further should 
b.	Fig. 26, removed artifact lead line above reference numeral “1840”;
c.	Fig. 41, reference numeral “1215” should be “1210” and the other side should be identified as “1215”;
d.	Fig. 43C, reference numeral “4125” should be “4120”;
e.	Fig. 43D, reference numeral “4120” should be “4125”; 
f.	Fig. 43D, reference numeral “1820” should be “2608”; and
g.	Fig. 43D, reference numeral “4371” should be “4370”.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 
Specification
The disclosure is objected to because of the following informalities:
a.	Page 7, line 30, add “.” (period) at the end of the sentence;
b.	Page 9, lines 19-20, “1028 and 1025 and 1030” should be “1025, 1028, and 1030”;
c.	Page 13, lines 23-24, delete “or shutter”;
d.	Page 15, line 8, “1210through” should be “1210 through”; and
e.	Page 17, line 30, “herein,” should be “herein.” (change punctuation from a “,” (comma) to a “.” (period).  
Appropriate correction is required.
Claim Objections
Claims 5, 9, and 12 are objected to because of the following informalities:  
a.	Claim 5, line 1, “said plurality of blank lateral support member” should be “said plurality of blank lateral support members”;
b.	Claim 5, lines 2-3, “said plurality of perforated lateral support member” should be “said plurality of perforated lateral support members”;
c.	 Claim 9 are objected to under 37 CFR 1.75 as being a substantial duplicate of claim 8.  Claim 7 fails to disclose any relationship for the “first computer height” and the “second computer height.”  Therefore since claim 8 and 9 have said perforated lateral support members is an approximate multiple of 0.5x of said first computer height (claim 8) or 
d.	Claim 12 are objected to under 37 CFR 1.75 as being a substantial duplicate of claim 11.  Claim 7 fails to disclose any relationship for the “first computer height” and the “second computer height.”  Therefore since claim 8 and 9 have said blank lateral support members is an approximate multiple of 0.5x of said first computer height (claim 11) or second computer height (claim 12), the larger one with a larger vertical height can just be called the first or second computer, so the respective one of claims 11 and 12 is supported.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6 and 10-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
a.	Claim 6, lines 1-3 requires “said perforated lateral support member includes a height that is an approximate multiple of 0.5x of said blank lateral support member.”  Fig. 47 illustrates perforated cartridges 2166 and blank cartridges 4720.  All of the blank cartridges are shown are a single size which is to narrower one of the perforated cartridges 2166 (see perforated cartridges 2412 and 2414 of fig. 24).  This shows that the height of the blank cartridges is equal to a height of shorter perforated cartridges and the height of the blank cartridges is equal to twice of the height of larger perforated cartridges, but provides no support for other multiples including 0.5x being claimed; and
b.	Claim 10, lines 2-3 require “said perforated lateral support member comprising a solid member sidewall.”  The Examiner understanding is that 
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
a.	Claim 1, line 7; and Claim 7, line 7 require “at least one internal lateral body channel that has a channel cross-section.”  Do all of the “at least one internal lateral body channel” have the “channel cross-section”; or does each of the “at least one internal lateral body channel” have the “channel cross-section”?
b.	Claim 1, lines 7-8; and Claim 7, lines 7-8 require “at least one internal lateral body channel that has a channel cross-section throughout a girth of said member body.”   What does this actually require?  The Examiner understands that the term “girth” can either mean to “encircle” or “a measurement around the middle of something.”  Since the channel cross-section is required throughout the girth, where precisely is the channel cross-section required to be? (How does the at least one internal lateral body channel that has the channel cross-section throughout the girth of throughout the girth of cartridge 2166 because the valves 2800 are only on one side or wall of the cartridge);
c.	Claim 1, lines 8-9; and Claim 7, lines 8-9 require “a lateral fluid flow through said perforated lateral support member from said airflow outlet passage.”  Since applicant has failed any specific relationships between “an interior void, an airflow inlet passage, an airflow outlet passage, and an airflow exhaust passage” as parts of the server rack stand, did Applicant intend to claim a lateral fluid flow through said perforated lateral support member from said airflow inlet passage?
d.	Claim 1, lines 12-13, “said perforated lateral support members” lacks antecedent basis (note: lines 13-14 require “said plurality of perforated lateral support members including said perforated lateral support member);
e.	 Claim 2, line 2; and Claim 3, lines 2 and 3 require “fluid flow.”  Are these the same or different from “a lateral fluid flow” of claim 1, line 8?
f.	The term "approximate" in Claim 5, line 2; Claim 6, line 2; Claim 8, line 2; Claim 9, line 2; Claim 11, line 2; and Claim 12, line 2 is a relative term 
g.	Claim 10, lines 2-4 requires “said perforated lateral support member . . . affix to said perforated lateral support member.” In another words how does the perforated lateral support member affix to itself? and
h.	Claim 10, line 4 requires “a rack stand sidewall” and Claim 7, line 12 requires “said server rack stand including a stand sidewall.”  Is the “rack stand sidewall” of claim 10, the same or different from the “stand sidewall” of claim 7?
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Klein (US 9,832,912).
Klein has the same disclosure as the instant case; and therefore Klein should disclosure the same subject matter as being claimed in the instant application.  Applicant has improperly claimed benefit to App. No. 15/144,788 as a continuation because App. No. 15/144,788  issued as U.S. Patent No. 9,832,912 on 11/28/17 which .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HOFFBERG whose telephone number is (571) 272-2761.  The examiner can normally be reached on Mon - Fri 9 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




RJH  3/2/2021

/ROBERT J HOFFBERG/
Primary Examiner, Art Unit 2835